DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US 2018/0191404 A1, hereinafter as “Berger”) in view of Ballou (US 8658882 B1, hereinafter as “Ballou”). 

Regarding claim 1, Berger teaches:
A LiDAR system (LiDAR assembly 300 in FIG.s 3-7) comprising:
a base seat including a mounting base (support 700/(body 102), described in FIG. 7 and [0052]) and a seat-supporting structure (spine 302, described in FIG. 7 and [0052]) that extends upwardly from said mounting base (FIG. 7: spine 302 extends upwardly from support 700);
a rotary seat rotatably (rotating body 104 in FIG.s 1A-7) coupled to said seat-supporting structure ([FIG.s 4-6: rotating body 104 is coupled to the spine 302], and including a support stand (FIG. 6 and [0054]: the rotating body 104 includes a coupling plate 604); 
a drive mechanism (motor 116 and its associated transmission member) disposed in said base seat ([0035]: “the motor 116 may be located at the other end of the rotating body 104, for example, between the non-rotating body 102 and the rotating body 104 …. In some examples, the non-rotating body 102 may include a bore and/or a bearing therein (not shown in FIG. 1A) (e.g., similar to the bearing 110 associated with the support 108), and may at least partially support the rotating body 104, such that it may rotate about the axis X of the rotating body 104”. This teaches the motor 106 is coupled to the body 102, i.e., the motor 106 is disposed in the body 102) and for driving said rotary seat to rotate on said seat-supporting structure ([0035]: “motor 116 (e.g., an electric motor) coupled to the shaft 114 and configured to apply torque to the shaft 114 to rotate the rotating body about the axis X”);
an optical distance measuring unit (LIDAR sensors in FIG. 3-7 and [0050]) disposed on said support stand and co-rotatable with said rotary seat (FIG. 6 and [0054]: the LIDAR is coupled onto the coupling plate 604 and can rotate together with the rotating body 104), and including at least one optical detection module that is operable to emit light and receive the light when reflected (FIG. 5 and [0050]: “the rotating body 104 may carry one or more of laser boards 500 (see FIG. 5) configured to emit laser light, a detector board (not shown) for detecting the return laser signals reflected from an object in the environment surrounding the sensor assembly 300”); and
a power supply unit ([0050]: “electronic circuitry (not shown) to provide electrical power and control for operation of the sensor assembly 300”) including 
	a light receiving module (FIG.s 1A, 6 and 7 and [0038, 0053]: the power receiver 124 can receive “light waves”, i.e., the power receiver 124 is a light receiving module) that is disposed on said support stand (FIG.s 6 and 7 and [0054]: receiver 124 is located on the coupling plate 604) and that is electrically connected to said optical distance measuring unit ([0050, 0054]: receiver 124 receives light to provide electric power, so it is electrically connected to the LIDAR sensors), and
	a light emitting module (power transfer device 122) that is operable to emit light toward said light receiving module so that said light receiving module transforms light energy into electric energy, which is supplied to said optical distance measuring unit (FIG.s 1A, 6 and 7 and [0038, 0053]: the transfer device 122 emits light, which is received by the receiver 124 and turned into electric power to supply the LIDAR sensors).
Berger teach all the limitations except the light receiving module is a solar panel.
However, it is a well-known knowledge that a solar panel can receive light and converts the light to electric power. For example, Ballou teaches in an analogous art that a solar panel receives light from LED and converts the light to electric power to supply an electronic device mounted to a moveable apparatus (FIG. 1 and Col. 1 lines 50-58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berger based on the teaching of Ballou, to make the LiDAR system wherein the light receiving module is a solar panel. One of ordinary skill in the art would have been motivated to do this modification since it can help build “contactless power generation that enables power to be transferred from a stationary power source to an electronic device mounted to a moveable apparatus”, as Ballou teaches in Col. 1 lines 50-53.

Regarding claim 2, Berger-Ballou teach all the limitations of claim 1.
Ballou further teaches:
said light emitting module includes a circuit board and a plurality of light emitting diodes disposed on said circuit board (FIG. 1 and Col. 4 lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Berger based on the teaching of Ballou, to make the LiDAR system wherein said light emitting module includes a circuit board and a plurality of light emitting diodes disposed on said circuit board. One of ordinary skill in the art would have been motivated to do this modification since it can help build “contactless power generation that enables power to be transferred from a stationary power source to an electronic device mounted to a moveable apparatus”, as Ballou teaches in Col. 1 lines 50-53.

Regarding claim 3, Berger-Ballou teach all the limitations of claim 1.
Ballou further teaches:
said power supply unit further includes a power storage module that is electrically connected to said solar panel and a power consumption device, and that is for storing the electric energy generated by said solar panel and for supplying the electric energy to said power consumption device (FIG. 1 and Col. 3 lines 61-65: “the size of the solar panel 104 may be dependent on whether the generated electricity is to be directly used to power the power receiving device 108, to store power in one or more power storage device (i.e., capacitor), or to charge a battery (not shown) that is used as the primary power source of the power receiving device 108”). 


Regarding claim 4, Berger-Ballou teach all the limitations of claim 1.
Berger further teaches:
Said LiDAR system further comprises a main processing unit ([0056]: “sensor signals in the form of data signals from the LIDAR sensors may be wirelessly transmitted by the first data transmitter 128 to the first data receiver 130, so that the data signals may be transmitted from the sensor assembly 300 to one or more controllers of the vehicle”. This teaches a controller/(main processing unit) to receive and process the data signals from the LiDAR sensors); and 
said optical distance measuring unit further includes a signal transmission module ([0056]: the first data transmitter 128 and the first data receiver 130), and an optical channel member that is disposed within said seat-supporting structure (FIG.s 1A, 6, 7 and [0056]: the “free-space optical coupling” channel, disposed on inside of the spine 302, is the optical channel member to transmit the optical signal)  and that corresponds in position to said signal transmission module such that, said signal transmission module converts a signal generated from said at least one optical detection module into a light signal which passes through said optical channel member and is received by said main processing unit ([0056]: “the first data transmitter 128 may include an optical transmitter, such as, for example, an LED or a laser diode, and the first data receiver 130 may include an optical receiver, such as, for example, a photo detector. In some examples, the first data transmitter 128 and the first data receiver 130 are axially aligned with the axis of rotation X of the rotating body 104. In this example configuration, data signals may be transmitted wirelessly from the LIDAR sensors and electronics carried by the rotating body 104 of the sensor assembly 300 to one or more controllers associated with the vehicle”).

Regarding claim 5, Berger-Ballou teach all the limitations of claim 1.
Berger further teaches:
said drive mechanism includes a motor ([0035]: the motor 116) and a transmission member that is connected to said motor ([0035]: “torque from the motor 116 may be provided by a device for transmitting torque from the motor 116 to the shaft 114, such as, for example, one or more gears, one or more shafts, one or more belts, and/or one or more chain drives”)  and said rotary seat in such a way that said motor drives rotation of said rotary seat ([0035]: “motor 116 (e.g., an electric motor) coupled to the shaft 114 and configured to apply torque to the shaft 114 to rotate the rotating body about the axis X”).

Regarding claim 6, Berger-Ballou teach all the limitations of claim 1.
Berger further teaches:
said support stand is spaced apart from said mounting base (FIG.s 6 and 7: the coupling plate 604 is spaced apart from the support 700/(body 102)).

Claim 7 recited a LiDAR system as the LiDAR system of claim 1 with patentably the same limitations. Therefore, claim 7 is rejected for the same reason recited in the rejection of claim 1.

Claims 8, 9, 10 and 11 recited a LiDAR system with patentably the same limitations as the LiDAR system in claims 2, 3, 4 and 5 respectively. Therefore, claims 8, 9, 10 and 11 are rejected for the same reasons recited in the rejections of claims 2, 3, 4 and 5 respectively.

Claim 12 recited an electronic device with limitations recited in the LiDAR system of claim 1. Therefore, claim 12 is rejected for the reasons recited in the rejection of claim 1.

Claims 13, 14, 15 and 16 recited an electronic device with patentably the same limitations as the LiDAR system in claims 2, 3, 4 and 5 respectively. Therefore, claims 13, 14, 15 and 16 are rejected for the same reasons recited in the rejections of claims 2, 3, 4 and 5 respectively.

Claim 17 recited an electronic device with limitations recited in the LiDAR system of claim 1. Therefore, claim 17 is rejected for the reasons recited in the rejection of claim 1.



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Franz (US 10109183 B1): teaches a LiDAR system with power and data transmission between a static part and a rotating part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/CJC/
Charles Cai
Art Unit 2115





			/CHUN CAO/                                            Primary Examiner, Art Unit 2115